DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.
 
Status of Claims/Rejections
Claims 54, 62-67, 70-73, and 75-83 are currently pending and under examination on the merits in the instant case. 
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant’s arguments filed with the RCE have been considered but are moot because the arguments do not pertain to the new ground of rejection set forth herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 54, 62-67, 70-73, and 75-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma et al. (BBRC, 2010, 393:592-597) in view of Han et al. (PNAS, 2007, 104:12422-12427), Nabilsi et al. (Oncogene, 2009, 28:2046-2050), Green et al. (US 2009/0306098 A1), Liang et al. (US 2004/0162249 A1), and Brock et al. (US 2010/0061932 A1).
Ma teaches a method of inhibiting tumor growth comprising by “site-specific epigenetic modification in the survivin promoter” comprising administering “a 22-mer anti-sense oligonucleotide that is complementary to a region of human survivin promoter”, wherein the DNA oligonucleotide comprises two 5-methyl-cytosine modifications (m5C) at positions 2 and 11. See Figures 4A-4B and page 596 (emphasis added).
Ma teaches that the 22-mer oligonucleotide “induces both DNA and histone methylation at targeted site”, which suggests that “the chromatin in the local area was in a tight three-dimensional structure, which may form a multi-enzyme complexes including DNMT (DNA methyltransferase)”, wherein the binding interaction with the complexes including DNMT “results in epigenetic regulation leading to gene silencing.” (emphasis added). See page 595.
Ma does not teach that the 22-mer survivin promoter-targeting oligonucleotide can be RNA. Ma also does not teach that the survivin-expressing cancer has hypermethylation of survivin.
Han teaches that a short RNA molecule (“antisense strand of the siRNA”) that is complementary to a promoter sequence forms a complex with DMNT3A and HDAC-1, wherein the bound complex at the targeted promoter provides gene silencing. See Figures 4A-4C. 
Han teaches “an endogenous mechanism by which antisense RNAs can function by interactions with the promoter-associated RNA variants to direct specific epigenetic modifications” and that DNMT3A binds short antisense RNAs and plays a role in “antisense RNA-directed chromatin modifications.” See page 12425.
Han teaches that an RNA oligonucleotide can be linked to a detectable label such as biotin and exemplifies a “5’ biotin-linked antisense RNAs targeted to the EF1a promoter”. See Figure 1(A) legend. 
Nabilsi teaches that “analysis of the survivin promoter with methylation-specific PCR showed that normal endometrial samples were completely unmethylated, whereas methylation progressively increased from low-grade to high-grade endometrial tumors correlating with increased survivin expression (Figure 1b).” See page 2046. 
Green teaches a method of treating cancer comprising administering an HDAC inhibitor such as sodium butyrate, which also inhibits survivin in cancer cells. See claims 42-43; Figure 4; paragraph 0149.
Liang teaches that an anti-cancer oligonucleotide can be delivered via nuclease resistant “liposomes” or conjugated to moieties (e.g., “lipid moieties such as a cholesterol moiety”) “for improving the pharmacokinetic properties” of an oligonucleotide such as improved cellular uptake of the oligonucleotide, which can be administered together with a chemotherapeutic agent such as 6-thioguanine. See paragraphs 0039-0040 and 0065.
Brock teaches that a radioactively labelled cell penetrating peptide (CPP) or targeting antibody can be conjugated to an oligonucleotide “to improve the pharmacokinetic properties” of the conjugated oligonucleotide in cells. See paragraphs 0029 and 0083.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to practice Ma’s cancer treatment method in a human by replacing Ma’s DNA sequence with an RNA sequence. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because one of ordinary skill in the art would have readily deemed that an RNA counterpart of Ma’s DNA 22-mer DNA oligonucleotide targeted to the human survivin promoter would be functionally equivalent to Ma’s DNA oligonucleotide that provides “site-specific epigenetic modification in the survivin promoter” in view of the art-recognized knowledge that a single-stranded antisense RNA binding to a promoter of a gene recruits and binds DNA methyltransferase such as DNMT3A for epigenetic modification of gene expression as evidenced by Han, wherein it was known in the art that survivin is hypermethylated in cancer and is increased in expression levels in cancer, whereas survivin is “completely unmethylated” in normal samples as taught by Nabilsi. As such, one of ordinary skill in the art practicing Ma’s method using an RNA counterpart of Ma’s oligonucleotide would have reasonably expected to reduce the hypermethylated status of the overexpressed survivin in cancer cells of a human by the cancer treatment method rendered obvious in the instant rejection. Further, since the active method step of administering the “target site specific, single-stranded RNA oligonucleotide comprising a sequence that is complementary to a promoter region of the gene, wherein the synthesized RNA oligonucleotide lacks 5-azacytidine and 5-aza-2’-doexycytidine” is fully satisfied by the method step rendered obvious in the instant rejection, the instantly claimed resultant effect of reducing DNA methylation of a gene by the RNA oligonucleotide administration would have necessarily occurred by the modified Ma’s cancer treatment method rendered obvious in the instant rejection. One of ordinary skill in the art would also have been motivated, with a reasonable expectation of success, to further administer an HDAC inhibitor in order to provide an additive or greater cancer treatment effect because an HDAC inhibitor such as sodium butyrate was an art-recognized anti-cancer agent that also reduces the expression level of survivin as taught by Green. One of ordinary skill in the art would have also been motivated, with a reasonable expectation of success, to incorporate 6-thioguanine modification into at least one guanine of the RNA oligonucleotide in order to provide an additional anti-cancer effect provided by 6-thioguanine, which was an art-recognized chemotherapeutic agent as taught by Liang. One of ordinary skill in the art would have also been motivated, with a reasonable expectation of success, to formulate the survivin promoter-targeting RNA oligonucleotide with a CPP, a liposome, and a biotin or radioactive label in order to improve intracellular delivery and to detect the intracellular delivery of the oligonucleotide in view of the prior art knowledge disclosed by Han, Liang, and Brock. 
In view of the foregoing, claims 54, 62-67, 70-73, and 75-83 taken as a whole would have been prima facie obvious at the time the invention was made.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635